Citation Nr: 1642830	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as secondary to a skin disability.

3.  Entitlement to service connection for gout, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a right leg disorder, to include as due to exposure to herbicides.

5.  Entitlement to service connection for a right foot disorder, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides.

7.  Entitlement to service connection for coronary artery disease, to include as due exposure to herbicides.

8.  Entitlement to service connection for a stomach disorder, to include as secondary to service-connected disabilities, and/or as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Dale K. Graham


WITNESS AT HEARING ON APPEAL

Veteran & S.M.



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to April 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A notice of disagreement was received in October 2013, a statement of the case was issued in May 2014 and a VA Form 9 was received in June 2014.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that the RO has indicated that some of the issues on appeal require new and material evidence to reopen; however, other than entitlement to service connection for an acquired psychiatric disorder, the Veteran has indicated that his claimed disorders are causally or etiologically due to exposure to herbicides.  New and material evidence is not required to reopen a previously denied claim if there has been an intervening change in the law that created a new basis of entitlement.  Spencer v. Brown, 4 Vet. App. 283 (1993).  In this case, there have been two changes.  First, effective February 24, 2011, the qualifying period in which exposure to herbicides would be conceded for particular units operating along the Korean DMZ was expanded to April 1, 1968 through August 31, 1971.  See 38 C.F.R. § 3.307 (a)(6)(iv)).  The Veteran was originally denied entitlement to service connection for disorders based on exposure to herbicides because he did not serve during the applicable time period.  See October 2010 rating decision, May 2014 statement of the case.  The Veteran has asserted that he served along the DMZ and his DD-214 indicates he was in Korea during the applicable time period.  Additionally, coronary artery disease has been added to the list of diseases to which the presumption of service connection applies based on exposure to herbicides.  An expansion of the list of diseases to which the presumption of service connection applies based on herbicide exposure constitutes an intervening liberalizing law that allows a claim to be re-adjudicated on the merits without consideration of new and material evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As such, the Board finds that new and material evidence is not required for these issues since there has been an intervening change in law that creates a new basis of entitlement.

Additionally, the U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of entitlement to service connection for PTSD has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2015 hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ suggested submission of evidence that had not yet been provided.  The Veteran was represented at the hearing by an attorney.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103 (c)(2) and Bryant, and there has been no prejudice.

The issues of entitlement to service connection for gout, a right leg disorder, a right foot disorder, a respiratory disorder, coronary artery disease, and a stomach disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by the RO in an October 2010 rating decision; the Veteran did not complete a substantive appeal.

2.  Some of the evidence received since the October 2010 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include PTSD.

3.  Resolving all reasonable doubt in his favor, the Veteran has a diagnosis of major depressive disorder and the medical evidence of record indicates his disorder is due to his service-connected skin disability.


CONCLUSIONS OF LAW

1.  The October 2010 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105 (a), 3.156, 20.1103 (2015). 

2.  The evidence received since the October 2010 rating decision is new and material, and the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, as secondary to a skin disability, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the Board is reopening the Veteran's claim for an acquired psychiatric disorder and is granting his claim.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for PTSD

The Veteran seeks to reopen his claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App 273, 283 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record with respect to this claim reflects that a claim for service connection for PTSD was last denied in a rating decision of October 2010.  The Veteran did not express timely disagreement and subsequently the October 2010 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

In this instance, since the October 2010 rating decision denied the claim on the basis that there was no evidence that the Veteran did not have a current diagnosis, the Board finds that new and material evidence would consist of evidence that the Veteran's has a current diagnosis of a psychiatric disorder. 

The evidence received since the October 2010 rating decision consists of numerous records and documents.  Among other things, the Veteran submitted evidence that he has been diagnosed with major depressive disorder.  See July 2016 VA Form 21-0960P-2.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.156 (a).  The Board determines that the claim is reopened.

III.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, as Secondary to a Skin Disability

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, as secondary to his service-connected skin disability.  Among his pertinent contentions, the Veteran contends that his psychiatric disorder was incurred secondary to, or is aggravated by, his service-connected skin disability.  Because the Board is granting this claim on a secondary basis, it will not discuss direct service connection in this decision.

Importantly, the Board notes that the Veteran is service connected for pseudofolliculitis barbae with dermatophytosis, tinea cruris and tinea pedis (skin disability).  See September 1979 rating decision.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) and (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2015).

Initially, the Board notes that the Veteran has a current diagnosis of major depressive disorder.  See July 2016 VA Form 21-0960P-2.  As such, element (1) set forth under Allen, current disability, has been satisfied.  See Allen, supra.

The July 2016 VA Form 21-0960P-2, completed by the Veteran's psychologist, indicates the Veteran is diagnosed with severe, recurrent major depressive disorder, without psychotic features, due to physical health.  

The Veteran was afforded a VA examination in September 2016.  A diagnosis of depressive disorder due to physical health was noted.  The psychologist noted that the Veteran's pseudofolliculitis barbae and history of cardiac bypass were relevant to the understanding or management of his mental health disorder.  The psychologist opined that the Veteran's depression was at least as likely as not proximately due to the Veteran's skin condition, stating the "Veteran is indeed depressed secondary to pseudofolliculitis and having to cope with odor and continual itch."  

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current major depressive disorder is proximately due to or aggravated by his skin disability.  Accordingly, the Board finds that element (2) under Allen, nexus, has been satisfied.  See Allen, supra.  As such, the Veteran's service-connection claim for an acquired psychiatric disorder, diagnosed as major depressive disorder, as secondary to a skin disability, is granted.


ORDER

The claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened; to this extent, the claim is granted.

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, as secondary to a skin disability, is granted.


REMAND

The Veteran seeks entitlement to service connection for gout, a right leg disorder, a right foot disorder, a respiratory disorder, coronary artery disease, and a stomach disorder.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

First, the Board notes that in adjudicating the Veteran's claims, the RO has continued to use the incorrect time periods regarding presumed exposure to herbicides while in Korea.  For example, the RO noted in the May 2014 statement of the case that because the Veteran did not serve along the DMZ during the period of April 1968 to July 1969, they were unable to concede exposure to herbicides.  As noted previously, effective February 24, 2011, the qualifying period in which exposure to herbicides would be conceded for particular units operating along the Korean DMZ was expanded to April 1968 through August 1971.  See 38 C.F.R. § 3.307 (a)(6)(iv)).  

Additionally, the RO indicated in a May 2013 Memo that there was a lack of information needed to determine whether the Veteran was exposed to herbicides during service because he failed to respond to an August 2012 letter requesting information.  Importantly, however, the record contains an August 2010 letter from the Veteran, which includes detailed assertions regarding how he was exposed to herbicides while serving along the DMZ in Korea in Company B, 2nd Engineer Battalion, 2nd Infantry Division, USARPAC-Korea from October 1970 to January 1971.  See August 2010 letter.  

Furthermore, the Veteran's personnel records indicate he served in a unit in Korea in approximately September 1970.  However, to date, the RO has not attempted to verify his exposure to herbicides while serving in Korea.  

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam, and specifically when there is an allegation of exposure to herbicides along the DMZ in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (p).  No development has been completed regarding whether the Veteran's unit in Korea was exposed to herbicides.  The Board finds that a remand is required to verify the alleged herbicide exposure in Korea.

Additionally, on remand, medical opinions should be obtained regarding whether the Veteran's claimed disorders are causally or etiologically due to service, to include exposure to herbicides.  A VA Active Problem List indicates the Veteran has current diagnoses of bronchial asthma, coronary artery disease, gout, and a leg injury.  Also, the Veteran has testified that he experiences stomach problems due to the medications he has to take for his service-connected disabilities.  See October 2015 BVA Hearing Transcript, page 15.  To date, the Veteran has not yet been afforded VA examinations for these disorders.  On remand, the Veteran should be afforded VA examinations and medical opinions must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.  

2.  Determine whether the Veteran was exposed to herbicides while serving along the DMZ in Korea in 1970.  The AOJ should comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (p) with respect to verifying the Veteran's alleged exposure to herbicides along the DMZ in Korea. 

The AOJ should provide information from the Veteran's personnel file, identifying his unit of assignment in 1970 (HHC 2d Engr Bn 2d Inf. Div. and CoB 2d Engr Bn 2d Engr Bn 2d Inf. Div.) to the U.S. Army and Joint Services Records Research Center (JSRRC), and request that it provide the approximate location of the Veteran's unit, and its approximate distance from the DMZ during the time he was stationed there, if such information is available.  JSRRC is also asked to determine whether the Veteran's unit or any elements of the unit were ever sent to the DMZ in the course of their duties.

3.  Afford the Veteran VA examinations for: gout, a right leg disorder, a right foot disorder, a respiratory disorder, and a stomach disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorders, please offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent):

a) that the diagnosed gout is causally or etiologically due to service, had an onset during service, or is due to exposure to herbicides,

b)  that the diagnosed right leg disorder is causally or etiologically due to service, had an onset during service, or is due to exposure to herbicides,

c) that the diagnosed right foot disorder is causally or etiologically due to service, had an onset during service, or is due to exposure to herbicides,

d)  that the diagnosed respiratory disorder is causally or etiologically due to service, had an onset during service, or is due to exposure to herbicides,

e)  that the diagnosed stomach disorder is causally or etiologically due to service, had an onset during service, is due to exposure to herbicides, or is proximately due to or aggravated (beyond a natural progression) by medications taken for the treatment of the Veteran's service-connected disabilities.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay as well as medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his disorders and provide information as to how the statements comport with generally accepted medical norms. 

The examiner must offer comments and an opinion on the Veteran's theory that his stomach disorder is a result of taking medication for his service-connected disabilities.

The examiner is advised that the Board is cognizant that there are no VA presumptions of service connection for the Veteran's claimed disorders (other than coronary artery disease) as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's disorders are related to his herbicide exposure given his medical history, family history, risk factors, etc.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

4.  After completing the above actions, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


